Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments have been received and filed.  The examiner would like to thank the applicant for the interview in which potential claims were discussed.  The examiner notes that the limitation of “the autonomous support apparatus travels along uneven ground surfaces”, while differentiating from previous art, does not appear to have support in the specification.  The examiner additionally searched the application for terms that might make uneven terrain inherent, such as dirt, gravel, campsites as refined locations, etc, but could not find anything.  In light of this, a 112(a) rejection has been applied.  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-8, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Cited now is an autonomous patient support apparatus (Hyde et al, see below), and a ground based robot that can carry medical supplies and carry patients in rough terrain and dangerous situations (Hu et al, see below.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation driving the autonomous patient support apparatus along “uneven ground surfaces” does not appear to have support within the specification.  Because of this, the specifics of this limitation are not full, clear, concise, or exact.  As such, the claims are rejected under U.S.C. 112(a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al (US Pub 8,930,044 B1), in light of Vijayaraghaven et al (US Pub 2019/0047462 A1), hereafter known as Vijayaraghaven, in light of Patrick et al (US Pub 9,307,383 B1), hereafter known as Patrick, in light of Hyde et al (US Pub 2014/0094997 A1), hereafter known as Hyde, in light of Hu et al (US Pub 2014/0150806 A1), hereafter known as Hu.


For Claim 1, Hu teaches A method of transporting medical equipment modules to an incident scene with an autonomous patient support apparatus comprising a base supporting a plurality of caster wheels, a patient support surface for supporting a patient, a drive system to drive the autonomous patient support apparatus along uneven ground surfaces, and a navigation system, the method comprising the steps of: 
determining an initial location of the incident scene; 
dispatching an ambulance loaded with the autonomous patient support apparatus and a plurality of medical equipment modules to the initial location; 
determining a refined location of the incident scene; 
selecting a first medical equipment module; 
dispensing the first medical equipment module from the ambulance onto the patient support surface of the autonomous patient support apparatus; 
deploying the autonomous patient support apparatus from the ambulance at the initial location; 
communicating the refined location of the incident scene to the autonomous patient support apparatus; 
generating, with the navigation system, a drive path from the initial location to the refined location; and 
driving, with the drive system, the autonomous patient support apparatus loaded with the first medical equipment module based on the drive path such 3that the autonomous patient support apparatus travels along uneven ground surfaces from the initial location to the refined location.



For Claim 1, Peeters teaches A method of transporting medical equipment modules to an incident scene with an autonomous mobile response unit comprising a drive system and a navigation system, the method comprising the steps of: (Column 5, Lines 13 to 41 show the drive system, Column 1 Lines 39 to 57 show the navigation system)
determining an initial location of the incident scene; (Fig. 6, 602, Column 20, Lines 17 to Column 21, Line 16.  The UAV can get generally to the scene of the medical emergency)
dispatching the autonomous mobile response unit and a plurality of medical equipment to the initial location; (Fig. 6, 602, Column 20, Lines 17 to Column 21, Line 16.  The UAV can get generally to the scene of the medical emergency)
determining a refined location of the incident scene; (Fig. 6 608, Column 23 Lines 37 to Column 24 Line 31, the UAV can navigate to the precise location of the medical emergency from the general location, which includes determining the location)
communicating the refined location of the incident scene to the autonomous mobile response unit; (Fig. 6 608, Column 23 Lines 37 to Column 24 Line 31, the UAV can navigate to the precise location of the medical emergency from the general location, which includes communicating the location in some embodiments from a beacon or device)
generating, with the navigation system, a drive path from the initial location to the refined location; and (Fig. 6 608, Column 22 Lines 13-26)
driving, with the drive system, the autonomous mobile response unit loaded with the first medical equipment module based on the drive path such that the autonomous mobile response unit travels from the initial location to the refined location.  (Fig. 6 608, Column 22 Lines 13-26)
Peeters does not teach that the autonomous mobile response unit is an autonomous patient support apparatus comprising a base supporting a plurality of caster wheels, a patient support surface for supporting a patient, and a drive system to drive the autonomous support apparatus along uneven ground surfaces;
dispatching an ambulance loaded with the autonomous patient support apparatus and a plurality of medical equipment modules to the initial location;
selecting a first medical equipment module;
dispensing the first medical equipment module from the ambulance onto the autonomous patient support apparatus; 
deploying the autonomous patient support apparatus from the ambulance at the initial location; 
and that the autonomous patient support apparatus travels along uneven ground surfaces.
Hyde, however, does teach an autonomous patient support apparatus comprising a base supporting a plurality of caster wheels, a patient support surface for supporting a patient, and a drive system to drive the autonomous support apparatus along uneven ground surfaces; (Figure 1, [0026], [0029], [0112].  It should be noted that while Hyde is silent regarding uneven ground surfaces, this feature is in a category similar to intended use.  Hyde’s system could drive thee autonomous support apparatus along ground surfaces that might be considered uneven.  It might not excel at the task, but it is capable of performing this task.)
Driving, with the drive system, the autonomous patient support apparatus based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces.  ([0010], [0026], [0029], [0112].  It should be noted that the device is designed for multi floor use and equipped to use elevators.  Elevators are known to have uneven ground surfaces between the elevators and the rest of the floor which are uneven.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s autonomous support unit and method of supplies with Hyde’s use of an autonomous patient support apparatus that has caster wheels and a drive support system that can drive the vehicle over uneven ground.  It would be obvious because it might be beneficial in having a gurney or other support on hand to get the patient to a safer location, such as an ambulance, and it would also be capable of holding medical supplies that might be necessary.  The device of Hyde would likely be able to hold more supplies than a flying drone.
Vijayaraghaven, however, does teach an ambulance loaded with the autonomous mobile response unit and a plurality of medical equipment; ([0002], [0041], [0056], [0060], [0107])
And deploying the autonomous mobile response unit from the vehicle at the initial location to deliver a package to a more specific location; ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters, Hyde, and Vijayaraghaven the teaching of dispatching an ambulance loaded with the autonomous patient support apparatus and a plurality of medical equipment modules to the initial location
And deploying the autonomous patient support apparatus from the ambulance at the initial location;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s method with this teaching because Peeters establishes the concept of using robots to deliver important medical supplies to an emergency, and stopping at an initial location before going to a more specific location.  Vijayaraghaven establishes the idea that drones or robots could be useful on an ambulance for stocking the ambulance with supplies, and also the concept of using a robot or drone from the vehicle to deliver packages from an initial location to a more specific location.  Within Vijayaraghaven are the concepts, simply in different embodiments.  Hyde provides an autonomous patient support apparatus that can also appears to be capable of holding medical supplies.  It would be obvious for Vijayaraghaven to combine the package delivery embodiment with the ambulance embodiment to deliver medical supplies to a more specific location, and obvious to combine this teaching with Peeters which more precisely addresses the concept of delivering medical supplies from an initial location to a more precise location with drones.  It would be obvious to modify Peeters in this way because it would allow quick delivery of supplies to a location where an ambulance might not be able to reach, and if the location was not within range of a hospital the ambulance would allow the autonomous patient support apparatus launching location to be within range of the emergency.
Patrick, however, does teach selecting a first medical equipment module; (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
dispensing the first medical equipment module onto the autonomous mobile response unit; (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s medical supply method with Patrick’s use of loading the medical supply robot with medical supplies that are selected to be useful for the particular emergency because the load a robot can carry might be limited by weight, and it might not be possible to carry all of the supplies for all possible medical emergencies on the robot, and it would be valuable to have medical supplies that are more likely to be useful in a particular situation if only a few supplies can be provided.
Hu, however, does teach a patient support apparatus that can be laden with medical supplies that can travel over uneven ground. ([0049], Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hu to modify Peeter’s patient supply method with the teaching of the autonomous mobile response unit being  an autonomous patient support apparatus with a patient support surface for supporting a patient, a drive system to drive the autonomous patient support apparatus along uneven ground surfaces and driving with the drive system the autonomous patient support apparatus loaded with the first medical equipment module based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces from the initial location to the refined location.
It would be obvious to modify Peeters in this way, because the device of Hu would provide more uses to the first responder of Peeters than a drone with medical equipment.  Using Peeter’s method with Hu’s device would allow the patient to be carried to safety, allow additional medical supplies at the scene, and as shown in Hu, could provide additional support as even acting as a proxy for doctors or surgeons.

For Claim 2, modified Peeters teaches The method as set forth in claim 1, wherein the plurality of medical equipment modules includes at least one of a trauma kit, a drug box, an 02 bottle, a defibrillator, and a heart monitor.  (Column 3, Lines 13-24, the drone can be configured with items to help in cardia-arrest situation (defibrillator not mentioned, but being useful in that situation), or a trauma victim (a trauma kit is not explicitly mentioned, but given that a trauma kit is just a kit of equipment useful to treat trauma victims, being configured with items and functionality that would be helpful  to help a trauma victim would meet the broad and reasonable interpretation of a “trauma kit.”


For Claim 5, modified Peeters teaches The method as set forth in claim 1, 
And using a mobile phone or other beacon based information to determine the refined location. (Column 23 Line 59 to Column 24 line 13)
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
Peeters does not teach further comprising the step of dispatching, to the initial location, a first responder equipped with at least one of a tracker, a mobile phone, a radio communication device, and a mobile computing device; 
wherein the step of determining the refined location of the incident scene comprises the first responder traveling from the initial location and establishing patient contact at the refined location.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters that further comprising the step of dispatching, to the initial location, a first responder equipped with at least one of a tracker, a mobile phone, a radio communication device, and a mobile computing device; 
wherein the step of determining the refined location of the incident scene comprises the first responder traveling from the initial location and establishing patient contact at the refined location.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Peeters establishes the concept of sending an EMT to the scene to administer medical aid, and the concept of a phone or other device being used to communicate the location of the medical emergency.  Additionally, the limitation that a first responder be dispatched in an ambulance with a tracker, mobile phone, or radio communication device is already standard procedure.  Ambulances are commonly dispatched with EMTs and first responders, who typically carry communication devices.  Additionally, the concept of the refined location being established by a first responder making patient contact is also somewhat standard procedure.  If the emergency is taking place on the second floor of a building, an EMT or first responder will leave the ambulance, locate the emergency, and then provide notification to the ambulance that they are at the scene, and may provide more specific information regarding the location that may be useful to future first responders or EMTs.  Therefore, it would be obvious to combine these teachings with Peeter’s medical supply device to have the exact location of the emergency determined by a first responder with a communication device leaving an ambulance because a first responder would have the knowledge to determine what tools and supplies are necessary, and have the skills to properly use the delivery supplies, along with the skills to properly describe the refined location.


For Claim 6, modified Peeters teaches The method as set forth in claim 5, 
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
Modified Peeters does not teach wherein the step of selecting the first medical equipment module further comprises transmitting, from the refined location, data associated with the selection of the first medical equipment module with at least one of the tracker, the mobile phone, the radio communication device, and the mobile computing device.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters that wherein the step of selecting the first medical equipment module further comprises transmitting, from the refined location, data associated with the selection of the first medical equipment module with at least one of the tracker, the mobile phone, the radio communication device, and the mobile computing device.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because a first responder would be capable of briefly accessing the medical situation, and determine if specific medical equipment or supplies are required at the scene.  In a situation in which the first responder does not have the necessary equipment or supplies, it would be obvious for them to request that information from the ambulance, or begin transporting the patient to a location where they equipment or supplies are.  In the situation in which they are requesting more information, it would be obvious to use a tracker, a mobile phone, or a radio communication to tell another first responder or medical personnel what specific tools or equipment they need.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Peeter’s medical supply device with the teaching of having a first responder at the scene of the medical emergency communicate what supplies and equipment are needed because it would allow the drone’s weight limited payload to more precisely target the nature of the medical emergency. 

For Claim 7, modified Peeters teaches The method as set forth in claim 6, 
Peeters does not teach further comprising the step of dispatching a second first responder to the initial location; and 
wherein the step of dispensing the first medical equipment module from the ambulance onto the autonomous patient support apparatus is performed manually by the second first responder in response to receiving the data associated with the selection of the first medical equipment module transmitted from the refined location.  
Patrick, however, does teach wherein the step of dispensing the first medical equipment module onto the autonomous mobile response unit is performed manually by the second first responder in response to receiving the data associated with the selection of the first medical equipment module (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters, Patrick, and Hyde that further comprising the step of dispatching a second first responder to the initial location; and 
wherein the step of dispensing the first medical equipment module from the ambulance onto the autonomous patient support apparatus is performed manually by the second first responder in response to receiving the data associated with the selection of the first medical equipment module transmitted from the refined location.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s method in this way because it is already common to dispatch more than one first responders in an ambulance to a medical emergency, and Patrick establishes the concept of manually loading a drone or robot with medical equipment that is tailored to a particular emergency.  A first responder at the scene of the emergency will be able to accurately select required information, and a second first responder, who might otherwise carry the supplies to the refined location, can now perform Patrick’s actions of loading the support apparatus with equipment before releasing it.  Hyde’s device is capable of holding supplies and traveling autonomously, and would provide additional benefits over a UAV such as carrying the patient.  Therefore it would be obvious to combine these teachings with Peeter’s medical supply method and Patrick’s use of manually loading drones with specific equipment because it would allow the quick delivery of targeted medical equipment based upon a first responder’s judgement and selection. 


For Claim 8, Peeters teaches A system for transporting medical equipment modules to an incident scene with an autonomous mobile response unit, the system comprising:  
a remote dispatch center configured to dispatch said autonomous mobile response unit and a plurality of equipment modules to the initial location; (Column 3, Lines 3-24 show the remote dispatch locations.  Fig. 6, 602, Column 20, Lines 17 to Column 21, Line 16.  The UAV can get generally to the scene of the medical emergency)
a communication device configured to: (Mobile phones or other devices can be used to communicate a refined location of the incident.  Column 23 Line 59 to Column 24 line 13)
select a first medical equipment module; and (Mobile phones or other devices can be used to communicate a refined location of the incident.  Column 23 Line 59 to Column 24 line 13.  A mobile phone is capable of communicating the nature of an emergency, and allowing a selection of equipment and supplies to be transmitted over it.)
communicate a refined location of the incident scene to said autonomous mobile response unit; (Mobile phones or other devices can be used to communicate a refined location of the incident.  Column 23 Line 59 to Column 24 line 13)
a drive system configured to drive said autonomous mobile response unit loaded with said first medical equipment module;  41 (Column 5, Lines 13 to 41 show the drive system, Column 1 Lines 39 to 57 show the navigation system)
Docket No. 060252.00474a navigation system configured to generate a drive path from the initial location to the refined location; and (Column 5, Lines 13 to 41 show the drive system, Column 1 Lines 39 to 57 show the navigation system)
a controller configured to control said drive system based on the drive path such that said drive system drives said autonomous mobile response unit from said ambulance to the refined location.  (Column 5, Lines 13 to 41 show the drive system, Column 1 Lines 39 to 57 show the navigation system)
Peeters does not teach an autonomous patient support apparatus including
 a base supporting a plurality of caster wheels, a
 patient support surface for supporting a patient, and 
a drive system to drive the autonomous support apparatus along uneven ground surfaces; 
a remote dispatch center configured to dispatch an ambulance loaded with said the autonomous patient support apparatus and a plurality of equipment modules to the initial location;
a dispensing system configured to dispense said first medical equipment module from said ambulance onto said the autonomous patient support apparatus; 
a deployment system configured to deploy said the autonomous patient support apparatus from said ambulance at the initial location; 
that the drive system drives the autonomous patient support apparatus along uneven ground surfaces
Hyde, however, does teach an autonomous patient support apparatus including
 a base supporting a plurality of caster wheels, a
 patient support surface for supporting a patient, and 
a drive system to drive the autonomous support apparatus along uneven ground surfaces; 
(Figure 1, [0026], [0029], [0112].  It should be noted that while Hyde is silent regarding uneven ground surfaces, this feature is in a category similar to intended use.  Hyde’s system could drive thee autonomous support apparatus along ground surfaces that might be considered uneven.  It might not excel at the task, but it is capable of performing this task.)
Driving, with the drive system, the autonomous patient support apparatus based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces.  ([0010], [0026], [0029], [0112].  It should be noted that the device is designed for multi floor use and equipped to use elevators.  Elevators are known to have uneven ground surfaces between the elevators and the rest of the floor which are uneven.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s autonomous support unit and method of supplies with Hyde’s use of an autonomous patient support apparatus that has caster wheels and a drive support system that can drive the vehicle over uneven ground.  It would be obvious because it might be beneficial in having a gurney or other support on hand to get the patient to a safer location, such as an ambulance, and it would also be capable of holding medical supplies that might be necessary.  The device of Hyde would likely be able to hold more supplies than a flying drone.
Vijayaraghaven, however, does teach an ambulance loaded with the autonomous mobile response unit and a plurality of medical equipment; ([0002], [0041], [0056], [0060], [0107])
And a deployment system configured to deploy said autonomous mobile response unit from said vehicle at the initial location to deliver a package to a more specific location; ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters, Hyde, and Vijayaraghaven the teaching of dispatching an ambulance loaded with the autonomous patient support apparatus and a plurality of medical equipment modules to the initial location
And a deployment system configured to deploy said the autonomous patient support apparatus from said ambulance at the initial location; 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s method in this way because Peeters establishes the concept of using robots to deliver important medical supplies to an emergency, and stopping at an initial location before going to a more specific location.  Vijayaraghaven establishes the idea that drones or robots could be useful on an ambulance for stocking the ambulance with supplies, and also the concept of using a robot or drone from the vehicle to deliver packages from an initial location to a more specific location.  Within Vijayaraghaven are the concepts, simply in different embodiments.  It would be obvious for Vijayaraghaven to combine the package delivery embodiment with the ambulance embodiment to deliver medical supplies to a more specific location, and obvious to combine this teaching with Peeters which more precisely addresses the concept of delivering medical supplies from an initial location to a more precise location with drones.  It would be obvious to combine these because it would allow quick delivery of supplies to a location where an ambulance might not be able to reach, and if the location was not within range of a hospital, the ambulance would allow the robot launching location to be within range of the emergency.  It would be obvious to do this on a device such as Hyde’s because Hyde’s device is capable of carrying supplies, and would be capable of carrying a patient at the location, which would be an additional benefit over a drone or UAV.
Patrick, however, does teach selecting a first medical equipment module; (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
a dispensing system configured to dispense said first medical equipment module from said ambulance onto said autonomous mobile response unit;  (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s medical supply method with Patrick’s use of loading the medical supply robot with medical supplies that are selected to be useful for the particular emergency because the load a robot can carry might be limited by weight, and it might not be possible to carry the supplies for all possible medical emergencies on the robot, and it would be valuable to have medical supplies that are more likely to be useful in a particular situation if only a few supplies can be provided.
Hu, however, does teach a patient support apparatus that can be laden with medical supplies that can travel over uneven ground. ([0049], Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hu to modify Peeter’s patient supply method with the teaching of the autonomous mobile response unit being  an autonomous patient support apparatus with a patient support surface for supporting a patient, a drive system to drive the autonomous patient support apparatus along uneven ground surfaces and driving with the drive system the autonomous patient support apparatus loaded with the first medical equipment module based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces from the initial location to the refined location.
It would be obvious to modify Peeters in this way, because the device of Hu would provide more uses to the first responder of Peeters than a drone with medical equipment.  Using Peeter’s method with Hu’s device would allow the patient to be carried to safety, allow additional medical supplies at the scene, and as shown in Hu, could provide additional support as even acting as a proxy for doctors or surgeons.

For Claim 11, modified Peeters teaches The system as set forth in claim 8, 
And using a mobile phone or other beacon based information to determine the refined location. (Column 23 Line 59 to Column 24 line 13)
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
Peeters does not teach wherein said remote dispatch center is further configured to dispatch a first responder to the initial location such that the first responder travels from the initial location and establishes patient contact at the refined location.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters that wherein said remote dispatch center is further configured to dispatch a first responder to the initial location such that the first responder travels from the initial location and establishes patient contact at the refined location.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeters with this teaching because Peeters establishes the concept of sending an EMT to the scene to administer medical aid, and the concept of a phone or other device being used to communicate the location of the medical emergency.  Additionally, the limitation that a first responder be dispatched by a remote dispatch center in an ambulance with a tracker, mobile phone, or radio communication device is already standard procedure.  Ambulances are commonly dispatched with EMTs and first responders, who typically carry communication devices.  Additionally, the concept of the refined location being established by a first responder making patient contact is also somewhat standard procedure.  If the emergency is taking place on the second floor of a building, an EMT or first responder will leave the ambulance, locate the emergency, and then provide notification to the ambulance that they are at the scene, and may provide more specific information regarding the location that may be useful to future first responders or EMTs. Making contact with the patient would be a part of this process. Therefore, it would be obvious to combine these teachings with Peeter’s medical supply device to have a first responder dispatched from a remote location to an initial location in an ambulance to then find the exact location of the emergency and communication that location with a communication device because a first responder would have the knowledge to determine what tools and supplies are necessary, and have the skills to properly use the delivery supplies, along with the skills to properly describe the refined location.


For Claim 12, modified Peeters teaches The system as set forth in claim 11, 
And using a mobile phone or other beacon based information to determine the refined location. (Column 23 Line 59 to Column 24 line 13)
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
Peeters does not teach wherein the first responder is equipped with at least one of a tracker, a mobile phone, a radio communication device, and a mobile computing device, wherein said at least one of said tracker, said mobile phone, said radio communication device, and said mobile computing device is configured determine the refined location of the 42 Docket No. 060252.00474incident scene based on the first responder traveling from the initial location and establishing patient contact at the refined location.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters that wherein the first responder is equipped with at least one of a tracker, a mobile phone, a radio communication device, and a mobile computing device, wherein said at least one of said tracker, said mobile phone, said radio communication device, and said mobile computing device is configured determine the refined location of the 42 Docket No. 060252.00474incident scene based on the first responder traveling from the initial location and establishing patient contact at the refined location.    
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeters with this teaching because Peeters establishes the concept of sending an EMT to the scene to administer medical aid, and the concept of a phone or other device being used to communicate the location of the medical emergency.  Additionally, the limitation that a first responder be dispatched in an ambulance with a tracker, mobile phone, or radio communication device which is configured to determine its location using beacon based methods is already standard procedure.  Ambulances are commonly dispatched with EMTs and first responders, who typically carry communication devices.  Additionally, the concept of the refined location being established by a first responder making patient contact is also somewhat standard procedure.  If the emergency is taking place on the second floor of a building, an EMT or first responder will leave the ambulance, locate the emergency, and then provide notification to the ambulance that they are at the scene, and may provide more specific information regarding the location that may be useful to future first responders or EMTs.  Therefore, it would be obvious to combine these teachings with Peeter’s medical supply device to have the exact location of the emergency determined by a first responder with a communication device, the device using a gps, cellular signal, or other tracking method to give coordinates, and the first responder leaving an ambulance because a first responder would have the knowledge to determine what tools and supplies are necessary, and have the skills to properly use the delivery supplies, along with the skills to properly describe the refined location.

For Claim 13, Peeters teaches The system as set forth in claim 11, wherein said communication device is further configured to transmit, from the refined location, data associated with the selection of said first medical equipment module.  (Mobile phones or other devices can be used to communicate a refined location of the incident.  Column 23 Line 59 to Column 24 line 13.  A mobile phone is capable of communicating the nature of an emergency, and allowing a selection of equipment and supplies to be transmitted over it.)

For Claim 14, modified Peeters teaches The system as set forth in claim 13, 
Modified Peeters does not teach wherein said remote dispatch center is further configured to dispatch a second first responder to the initial location; 
And wherein the second first responder manually dispenses said first medical equipment module from said ambulance onto said autonomous patient support apparatus in response to receiving the data associated with the selection of said first medical equipment module transmitted from the refined location.  
Patrick, however, does teach wherein a person manually dispenses said first medical equipment module onto said autonomous mobile response unit (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
Hyde, however, does teach an autonomous patient support apparatus; (Figure 1, [0026], [0029], [0112].  It should be noted that while Hyde is silent regarding uneven ground surfaces, this feature is in a category similar to intended use.  Hyde’s system could drive thee autonomous support apparatus along ground surfaces that might be considered uneven.  It might not excel at the task, but it is capable of performing this task.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters, Hyde, and Patrick to modify Peeter’s method with the teaching of wherein said remote dispatch center is further configured to dispatch a second first responder to the initial location; wherein said second first responder manually dispenses said first medical equipment module from said ambulance onto said autonomous mobile response unit in response to receiving the data associated with the selection of said first medical equipment module transmitted from the refined location. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s with this teaching because it is already common to dispatch more than one first responders in an ambulance to a medical emergency, and Patrick establishes the concept of manually loading a drone with medical equipment that is tailored to a particular emergency.  A first responder at the scene of the emergency will be able to accurately select required information, and a second first responder, who might otherwise carry the supplies to the refined location, can now perform Patrick’s actions of loading the UAV with equipment before releasing it.  Therefore it would be obvious to combine these teachings with Peeter’s medical supply method and Patrick’s use of manually loading drones with specific equipment because it would allow the quick delivery of targeted medical equipment based upon a first responder’s judgement and selection.  It would be obvious to modify modified Peeter’s method with the teaching of Hyde that the UAV instead be a patient support apparatus because it would allow additional benefits when it reaches the scene, such as being able to carry the patient to safety after initial treatment.

For Claim 15, Peeters teaches A method of transporting an autonomous mobile response unit to an incident scene, the autonomous mobile response unit comprising a drive system and a navigation system, the method comprising the steps of: (Column 5, Lines 13 to 41 show the drive system, Column 1 Lines 39 to 57 show the navigation system)
determining an initial location of the incident scene; (Fig. 6, 602, Column 20, Lines 17 to Column 21, Line 16.  The UAV can get generally to the scene of the medical emergency)
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
dispatching the autonomous mobile response unit and a plurality of medical equipment to the initial location; (Fig. 6, 602, Column 20, Lines 17 to Column 21, Line 16.  The UAV can get generally to the scene of the medical emergency)
determining a refined location of the incident scene;  43 (Fig. 6 608, Column 23 Lines 37 to Column 24 Line 31, the UAV can navigate to the precise location of the medical emergency from the general location, which includes determining the location)
Docket No. 060252.00474communicating the refined location of the incident scene to the navigation system of the autonomous mobile response unit; (Fig. 6 608, Column 23 Lines 37 to Column 24 Line 31, the UAV can navigate to the precise location of the medical emergency from the general location, which includes communicating the location in some embodiments from a beacon or device)
generating, with the navigation system, a drive path from the initial location to the refined location; and (Fig. 6 608, Column 22 Lines 13-26)
driving, with the drive system, the autonomous mobile response unit based on the drive path such that the autonomous patient support apparatus travels from the ambulance to the refined location.   (Fig. 6 608, Column 22 Lines 13-26)
Peeters does not teach that the autonomous mobile response unit is an autonomous patient support apparatus comprising:
A based supporting a plurality of caster wheels, a patient support surface for supporting a patient, a drive system, to drive the autonomous patient support apparatus long uneven ground surfaces
dispatching a first responder to the initial location; 
dispatching an ambulance loaded with the autonomous patient support apparatus to the initial location; 
unloading the autonomous patient support apparatus from the ambulance at the initial location; 
loading a first medical equipment module onto the patient support surface of the autonomous patient support apparatus;
driving, with the drive system, the autonomous mobile response unit, loaded with the first medical equipment module, based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces from the ambulance to the refined location.   
Hyde, however, does teach an autonomous patient support apparatus comprising a base supporting a plurality of caster wheels, a patient support surface for supporting a patient, and a drive system to drive the autonomous support apparatus along uneven ground surfaces; (Figure 1, [0026], [0029], [0112].  It should be noted that while Hyde is silent regarding uneven ground surfaces, this feature is in a category similar to intended use.  Hyde’s system could drive thee autonomous support apparatus along ground surfaces that might be considered uneven.  It might not excel at the task, but it is capable of performing this task.)
Driving, with the drive system, the autonomous patient support apparatus based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces.  ([0010], [0026], [0029], [0112].  It should be noted that the device is designed for multi floor use and equipped to use elevators.  Elevators are known to have uneven ground surfaces between the elevators and the rest of the floor which are uneven.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s autonomous support unit and method of supplies with Hyde’s use of an autonomous patient support apparatus that has caster wheels and a drive support system that can drive the vehicle over uneven ground.  It would be obvious because it might be beneficial in having a gurney or other support on hand to get the patient to a safer location, such as an ambulance, and it would also be capable of holding medical supplies that might be necessary.  The device of Hyde would likely be able to hold more supplies than a flying drone.
Vijayaraghaven, however, does teach an ambulance loaded with the autonomous mobile response unit; ([0002], [0041], [0056], [0060], [0107])
And unloading the autonomous mobile response unit from the vehicle at the initial location to deliver a package to a more specific location; ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters, Hyde, and Vijayaraghaven the teaching of dispatching an ambulance loaded with the autonomous patient support apparatus to the initial location; 
unloading the autonomous patient support apparatus from the ambulance at the initial location; 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeters with this teaching because Peeters establishes the concept of using robots to deliver important medical supplies to an emergency, and stopping at an initial location before going to a more specific location.  Vijayaraghaven establishes the idea that drones or robots could be useful on an ambulance for stocking the ambulance with supplies, and also the concept of using a robot or drone from the vehicle to deliver packages from an initial location to a more specific location.  Within Vijayaraghaven are the concepts, simply in different embodiments.  It would be obvious for Vijayaraghaven to combine the package delivery embodiment with the ambulance embodiment to deliver medical supplies to a more specific location, and obvious to combine this teaching with Peeters which more precisely addresses the concept of delivering medical supplies from an initial location to a more precise location with drones.  It would be obvious to combine these because it would allow quick delivery of supplies to a location where an ambulance might not be able to reach, and if the location was not within range of a hospital, the ambulance would allow the robot launching location to be within range of the emergency.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters that dispatching a first responder to the initial location;
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Peeters establishes the concept of sending an EMT to the  scene to administer medical aid.  Additionally, the limitation that a first responder be dispatched in an ambulance is already standard procedure.  Ambulances are commonly dispatched with EMTs and first responders, who typically carry communication devices.  Therefore, it would be obvious to combine these teachings with Peeter’s medical supply device to have a first responder dispatched to the initial location because a first responder would be very useful to have near a medical emergency.
Patrick, however, does teach loading a first medical equipment module onto the autonomous mobile response unit; (Column 5, Lines 4-20.  Column 12, Line 58 to Column 13, Line 13.  The chosen UAV may be loaded with medical equipment that would be useful for the emergency.)
And driving with a drive system the mobile response unit loaded with the first medical supplies  (Column 4, Lines 23-39)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters, Patrick, and Hyde to modify Peeter’s method such that there is a step of loading a first medical equipment module onto the patient support surface of the autonomous patient support apparatus;
And driving with a drive system the mobile response unit loaded with the first medical supplies  
It would be obvious to modify Peeter’s method with this teaching because it would allow Peeter’s method to have a patient support apparatus which could carry a patient to safety, and the load a robot can carry might be limited by weight, and it might not be possible to carry all of the supplies for all possible medical emergencies on the robot, and it would be valuable to have medical supplies that are more likely to be useful in a particular situation if only a few supplies can be provided.  Additionally, it would be beneficial to then move the supplies to the refined location, where they are needed as there is an emergency there.
Hu, however, does teach a patient support apparatus that can be laden with medical supplies that can travel over uneven ground. ([0049], Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hu to modify Peeter’s patient supply method with the teaching of the autonomous mobile response unit being  an autonomous patient support apparatus with a patient support surface for supporting a patient, a drive system to drive the autonomous patient support apparatus along uneven ground surfaces and driving with the drive system the autonomous patient support apparatus loaded with the first medical equipment module based on the drive path such that the autonomous patient support apparatus travels along uneven ground surfaces from the initial location to the refined location.
It would be obvious to modify Peeters in this way, because the device of Hu would provide more uses to the first responder of Peeters than a drone with medical equipment.  Using Peeter’s method with Hu’s device would allow the patient to be carried to safety, allow additional medical supplies at the scene, and as shown in Hu, could provide additional support as even acting as a proxy for doctors or surgeons.


For Claim 16, modified Peeters teaches The method as set forth in claim 15, wherein the step of determining the initial location of the incident scene further comprises: 
receiving an emergency call at a public safety answering point; and (Column 3, Lines 35-45, Column 9 Lines 7-18)
determining the initial location of the incident scene based on the emergency call.  (Column 3, Lines 35-45)

For Claim 17, modified Peeters teaches The method as set forth in claim 16, wherein the initial location of the incident scene comprises at least one of an address and GPS coordinates.  (Column 3, Lines 35-57, Column 13, Lines 45-55)

For Claim 19, modified Peeters teaches The method as set forth in claim 15, 
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
Peeters does not teach wherein the step of determining the refined location of the incident scene further comprises establishing patient contact at the refined location.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters to modify Peeter’s method such that wherein the step of determining the refined location of the incident scene further comprises establishing patient contact at the refined location.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeters in this way because Peeters establishes the concept of sending an EMT to the scene to administer medical aid, and the concept of a phone or other device being used to communicate the location of the medical emergency.  Additionally, the limitation that a first responder be dispatched in an ambulance with a tracker, mobile phone, or radio communication device is already standard procedure.  Ambulances are commonly dispatched with EMTs and first responders, who typically carry communication devices.  Additionally, the concept of the refined location being established by a first responder making patient contact is also somewhat standard procedure.  If the emergency is taking place on the second floor of a building, an EMT or first responder will leave the ambulance, locate the emergency, and then provide notification to the ambulance that they are at the scene, and may provide more specific information regarding the location that may be useful to future first responders or EMTs.  Therefore, it would be obvious to combine these teachings with Peeter’s medical supply device to have the exact location of the emergency determined by a first responder with a communication device leaving an ambulance because a first responder would have the knowledge to determine what tools and supplies are necessary, and have the skills to properly use the delivery supplies, along with the skills to properly describe the refined location.

For Claim 20, modified Peeters teaches The method as set forth in claim 15, 
And using a mobile phone or other beacon based information to determine the refined location. (Column 23 Line 59 to Column 24 line 13)
And dispatching an emt or first responder to the medical emergency, and delivering supplies to that emt or first responder. (Column 20, Lines 57 to Column 21, Line 7)
Peeters does not teach further comprising the step of equipping the first responder with at least one of a radio communication device and a mobile phone; and 
wherein the step of communicating the refined location of the incident scene to the navigation system of the autonomous patient support apparatus further comprises transmitting a voice command with at least one of the radio communication device and the mobile phone.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Peeters that further comprising the step of equipping the first responder with at least one of a radio communication device and a mobile phone; and 
wherein the step of communicating the refined location of the incident scene to the navigation system of the autonomous patient support apparatus further comprises transmitting a voice command with at least one of the radio communication device and the mobile phone.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Peeters establishes the concept of sending an EMT to the scene to administer medical aid, and the concept of a phone or other device being used to communicate the location of the medical emergency.  Additionally, the limitation that a first responder be dispatched in an ambulance with a mobile phone, or radio communication device is already standard procedure.  Ambulances are commonly dispatched with EMTs and first responders, who typically carry communication devices.  Additionally, the concept of the refined location being established by a first responder making patient contact is also somewhat standard procedure.  If the emergency is taking place on the second floor of a building, an EMT or first responder will leave the ambulance, locate the emergency, and then provide notification via a voice command or voice communication to the ambulance that they are at the scene, and may provide more specific information regarding the location that may be useful to future first responders or EMTs.  Therefore, it would be obvious to combine these teachings with Peeter’s medical supply device to have the exact location of the emergency determined by a first responder with a communication device leaving an ambulance because a first responder would have the knowledge to determine what tools and supplies are necessary, and have the skills to properly use the delivery supplies, along with the skills to properly describe the refined location.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in light of Vijayaraghaven in light of Hyde, in light of Hu, in light of DiFrancesco et al (US Pub 10,137,047 B1), hereafter known as DiFrancesco .

For Claim 18, modified Peeters teaches The method as set forth in claim 16, 
Peeters does not teach wherein the step of determining the initial location of the incident scene is followed by a step of relaying the initial location from the public safety answering point to a remote dispatch center in communication with the navigation system of the autonomous patient support apparatus.  
DiFrancesco, however, does teach wherein the step of determining the initial location of the incident scene is followed by a step of relaying the initial location from the public safety answering point to a remote dispatch center in communication with the navigation system of the autonomous patient support apparatus.  (Column 10, Line 46 to Column 11, Line 7.  After receiving a call at a 911 station, the information can be sent to an operator of the drone or to an autonomous system.  A person or system will receive the location, and then launch the drone to the location.  As the drone then flies to the location, it is heavily suggested that the location provided by the 911 operator is how the drone acquires the location.  If this is in case, then the dispatch center is in communication with the navigation system of the autonomous patient support apparatus.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Peeter’s autonomous medical supply method with DiFrancesco’s use of supplying the rough location of the emergency from the 911 operator to a remote location that is in communication with the navigation system of the drone because in a situation in which the autonomous apparatus cannot operate itself or the location of the emergency changes, a remote station in contact with the autonomous apparatus might have more sophisticated tools and personnel to manually operate the autonomous apparatus or change its instructions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Di Benedetto et al (US Pub 2019/0130770 A1) relates to system for delivering medical supplies via drone.
Li Xia-lin (CN 106137570 A) relates to a patient support apparatus that departs from an ambulance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664